Exhibit 10.70
 
BILL OF SALE
 
FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
expressly acknowledged, TITAN IRON ORE CORP., a Nevada corporation located at
125 E Campbell Ave, Campbell CA 95008 (“Titan”) hereby assigns, transfers and
conveys to and WYOMEX LIMITED LIABILITY COMPANY, a Wyoming limited liability
company located at P.O. Box 185 Cheyenne, Wyoming 82003-0185 (“Wyomex”), all of
Titan’s right, title and interest in and to, any and all personal property
located on or associated with the real property described on Exhibit A (“Real
Property”), including but not limited to (i) certain unpatented lode mining
claims listed on Exhibit B (the “Unpatented Mining Claims”); (ii) any and all
personal property acquired for installation or use in connection with the Real
Property, wherever located; (iii) any and all of Titan’s rights under contracts
or other arrangements to acquire personal property for installation or use in
connection with the Real Property; and (iv) any and all improvements and
fixtures and appurtenances used in connection with the Real Property, including
any stockpiled ore, rights of way, easements and all mining and mineral rights
associated therewith (collectively, the “Property”).


Wyomex further covenants and agrees to indemnify and hold harmless Titan for,
from and against any actions, suits, claims, and all costs and expenses asserted
against or incurred by Titan in connection therewith, based upon or arising in
connection with the Property occurring from and after the Effective Date.  Titan
covenants and agrees to indemnify and hold harmless Wyomex for, from and against
any actions, suits, claims, and all costs and expenses asserted against or
incurred by Wyomex in connection with the Property occurring between March 30,
2012 and the Effective Date.
 
The parties hereto agree that after the date hereof, they shall take any and all
actions necessary to preserve and give effect to the agreements set forth herein
and will not take any action or agree to take any action in contravention
thereof. In addition to, and in no way limiting the foregoing, from and after
the Effective Date, Wyomex shall use best efforts and cooperate with Titan to
have the Property assigned and transferred from Titan to Wyomex.
 
The provisions of this Bill of Sale shall be binding upon, and shall inure to
the benefit of, the successors and assigns of both parties.
 


[remainder of page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Titan has executed this Bill of Sale as of May 7, 2014.
 
 

 
TITAN IRON ORE CORP.,
a Nevada corporation
         
 
By:
/s/ Frank Garcia       Name: Frank Garcia        Title: CFO           


 
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Real Property


The Real Property located in Albany County, Wyoming:


1.  
Leased Real Property:
 

Southwest Quarter of Section 22, Township 19 North, Range 71 West, 6th Principal
Meridian, Albany County, Wyoming.


2.  
Unpatented Mining Claims Property:
 

An unorganized mining district in Sections 14 and 24, Township 19 North, Range
72 West, 6th Principal Meridian, Albany County, Wyoming, recorded in the Albany
County Recorder and the authorized office of the Bureau of Land Management.

 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Unpatented Mining Claims


The Unpatented Mining Claims consist of those certain unpatented lode mining
claims situated in an unorganized mining district in Sections 14 and 24,
Township 19 North, Range 72 West, 6th Principal Meridian, Albany County,
Wyoming, recorded in the Albany County Recorder and the authorized office of the
Bureau of Land Management as follows:


Claim Name
Location Date
County
Book
Records
Page
BLM Serial #
W MC & Location
VAN NO. 1
10-12-1976
256
946
127756 SW¼ Sec. 24
VAN NO. 2
10-12-1976
256
947
127757 SW¼ Sec. 24
VAN NO.3
10-12-1976
256
948
127758 SW¼ Sec. 24
VAN NO. 4
10-12-1976
256
949
127759 SW¼ Sec. 24
VAN NO. 5
10-12-1976
256
950
127760 SW¼ Sec. 24
VAN NO. 6
10-12-1976
256
951
127761 SW¼ Sec. 24
VAN NO. 7
10-12-1976
256
952
127762 SW¼ Sec. 24
VAN NO. 8
10-12-1976
256
953
127763 SW¼ Sec. 24
VAN NO. 9
10-12-1976
256
954
127764 SW¼ Sec. 24
VAN NO. 10
10-12-1976
256
955
127765 SW¼ Sec. 24
VAN NO. 11
10-12-1976
256
956
127766 SW¼ Sec. 24
VAN NO. 12
10-12-1976
256
957
127767 SE¼ Sec. 24
         
TI NO. 15
10-12-1976
256
993
127744 NW¼ Sec. 14
TI NO. 16
10-12-1976
256
993
127745 NE¼ Sec. 14
             
Document Number
 
 
VAN 13
07-17-2005
2005-6333
 
268116 SE¼ Sec. 24
VAN 14
07-17-2005
2005-6334
 
268117 SE¼ Sec. 24
VAN 15
07-17-2005
2005-6335
 
268118 ½ Sec. 24
VAN 16
07-17-2005
2005-6336
 
268119 ½ Sec. 24
VAN 17
07-17-2005
2005-6337
 
268120 NW¼ Sec 24
VAN 18
07-17-2005
2005-6338
 
268121 NW¼ Sec 24
VAN 19
07-17-2005
2005-6339
 
268122 NW¼ Sec 24
VAN 20
07-17-2005
2005-6340
 
268123 NW¼ Sec 24
VAN 21
07-17-2005
2005-6341
 
268124 NW¼ Sec 24
VAN 22
07-17-2005
2005-6342
 
268125 NW¼ Sec 24
VAN 22
07-17-2005
2005-6343
 
268126 NE¼ Sec 24
VAN 24
07-17-2005
2005-6344
 
268127 NE¼ Sec 24



Note: The VAN Nos. 1-12 are included within Mineral Survey No. 605.
 
 